Affirmed and Memorandum Opinion filed February 19, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00579-CR

                         HENRY AMADOR, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1390567

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to the offense of aggravated robbery. On
June 13, 2014, the trial court sentenced appellant to confinement for twenty years
in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). The record was
provided to appellant. As of this date, no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2